Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (WO 2017213676 A1) in view of Wan (US 20170363794, cited by Applicant) 
Regarding claim 1, Fattal teaches a multiple view-zone static multiview display (Fig.3 and 5A-5D) comprising: a light guide 208 configured to guide light 302; a light source 210 configured to provide within the light guide a collimated guided light beam; and a plurality of diffraction gratings (526-532) distributed across the light guide.
Further Fattal teaches a first, second and third set of diffraction gratings (518-521 in Fig.5C and 526-532 in Fig.5D) but does not explicitly teach a first set of diffraction gratings of the diffraction grating plurality being configured to scatter out a portion of the collimated guided light beam into a first view zone as directional light beams representing a first multiview image and a second set of diffraction gratings of the diffraction grating plurality being configured to scatter out another portion of the collimated guided light beam as into a second view zone as directional light beams representing a second multiview image.
Wan teaches a first set of diffraction gratings of the diffraction grating plurality being configured to scatter out a portion of the collimated guided light beam into a first view zone as directional light beams representing a first multiview image and a second set of diffraction gratings of the diffraction grating plurality being configured to scatter out another portion of the collimated guided light beam as into a second view zone as directional light beams representing a second multiview image (803a to 803c, 804a to 804c, 805a to 805c, 806a to 806c wherein they corresponding to first to fourth viewing angle respectively, [0062] and Fig.8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use gratings corresponding to different viewing angles, as disclosed in Wan, in the device of Fattal in order to view a 3D image in different viewing angles.

Regarding claim 2, Fattal in view of Wan teaches a multiple view-zone static multiview display, wherein a diffraction grating of the diffraction grating plurality of either the first and second diffraction grating sets is configured to provide a directional light beam having an intensity and a principal angular direction corresponding to an intensity and a view direction of a view pixel of a corresponding one of the first and second multiview image ([0045],[0058],[0059] in Fattal).

Regarding claim 3, Fattal in view of Wan teaches a multiple view-zone static multiview display, wherein a grating characteristic of the diffraction grating is configured to determine the intensity and the principal angular direction, the grating characteristic configured to determine principal angular direction comprising one or both of a grating pitch of the diffraction grating and a grating orientation of the diffraction grating ([0045]-[0046],[0052],[0055]-[0056] in Wan) .

Regarding claim 5, Fattal in view of Wan teaches a multiple view-zone static multiview display, wherein the first diffraction grating set and the second diffraction grating set are located on a surface of the light guide opposite to an emission surface of the light guide through which the portion of the collimated guided light beam is scattered out as a plurality of directional light beams representing the first and second multiview images ([0042] in Fattal).

Regarding claim 6, Fattal in view of Wan teaches a multiple view-zone static multiview display, further comprising a collimating light coupler at input of the light guide, the collimating light coupler being configured to optically couple light from the light source into the light guide input as the collimated guided light beam ([0037] in Fattal).

Regarding claim 8, Fattal in view of Wan teaches a multiple view-zone static multiview display, wherein the first view zone is configured to have a first angular range and the second view zone is configured to have a second angular range, the first view zone and second view zone being mutually exclusive angular ranges (from the teachings of 407 of [0052] in Wan and also its Figures in Fig.4-7 wherein the diffraction gratings are disjointly located).

Regarding claim 11, Fattal in view of Wan teaches a multiple view-zone static multiview display, wherein the light guide and the sets of diffraction gratings are transparent to light propagating in a vertical direction orthogonal a longitudinal direction corresponding to a propagation direction of the guided light beam (from the structural features and the upwardly direction of light emission in Fattal in view of Wan).

Regarding claim 12, Fattal teaches a static multiview display having multiple view zones, the static multiview display comprising: a light guide configured to guide light from a light source as guided light; and a plurality of diffraction gratings configured to scatter out a portion of the guided light as directional light beams representing multiview images visible within the multiple view zones.
Fattal does not explicitly teach each multiview image correspond to directional light beams of a different set of diffraction gratings of the diffraction grating plurality and each view zone of the multiple view zones having a different angular range in which a corresponding multiview image is configured to be visible.
Wan teaches each multiview image correspond to directional light beams of a different set of diffraction gratings of the diffraction grating plurality and each view zone of the multiple view zones having a different angular range in which a corresponding multiview image is configured to be visible (803a to 803c, 804a to 804c, 805a to 805c, 806a to 806c wherein they corresponding to first to fourth viewing angle respectively, [0062] and Fig.8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use gratings corresponding to different viewing angles, as disclosed in Wan, in the device of Fattal in order to view a 3D image in different viewing angles.
	
Regarding claim 16, Fattal in view of Wan teaches a multiple view-zone static multiview display, further comprising a collimating light coupler at input of the light guide, the collimating light coupler being configured to optically couple light from a light source into the light guide input as a collimated guided light beam according to a collimation factor and having a predetermined propagation angle within the light guide (claim 14 of Fattal).

Regarding claim 17, Fattal in view of Wan teaches a method of multiple view-zone static multiview display operation, the method comprising: providing a collimated guided light beam within a light guide; diffractively scattering out a portion of the guided light beam as directional light beams directed into a first view zone using a first set of diffraction gratings to represent a first multiview image visible in the first view zone; and diffractively scattering out another portion of the guided light beam as directional light beams directed into a second view zone using a second set of diffraction gratings to represent a second multiview image visible in the second view zone, wherein the first and second view zones have different angular ranges from one another (see rejection in product claim 1 above that has same scope as method claim 17).

Regarding claims 10 ,13 and 18, Fattal in view of Wan teaches a multiple view-zone static multiview display, wherein the first multiview image is different from the second multiview image (for claim 10), the multiview images visible in each of a pair of different view zones are different from one another (for claim 13) and wherein the first multiview and second multiview image are different from one another, the first multiview image being visible exclusively in the first view zone and the second multiview image being visible exclusively in the second view zone (for claim 18) ([0028] and Fig.1A in Fattal).

Regarding claims 9 , 14 and 19, Fattal in view of Wan teaches a multiple view-zone static multiview display, wherein the first view zone and the second view zone are separated from one another by a blank zone in which neither the first multiview image nor the second multiview images is visible (For claim 9) , wherein a view zone of the multiple view zones is separated from an adjacent view zone by a blank zone in which none of the multiview images is visible (for claim 14) and wherein the first view zone is separated from the second view zone by a blank zone (for claim 19) (516,518, 519 and Fig.5C-5D in Fattal, distantly located 807,808 in Fig. 8A-8B,11 and 12 of Fittal, also from the teachings of 407 of [0052] in Wan and also its Figures in Fig.4-7 wherein the diffraction gratings are disjointly located.

Claims 4 ,15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (WO 2017213676 A1) in view of Wan (US 20170363794, cited by Applicant) and further in view of Fattal2 (WO 2017039750, hereinafter Fattal2)
Regarding claims 4 ,15 and 20, Fattal in view of Wan teaches the invention set forth in claimw 3, 12 and 17 above, but is silent regarding a multiple view-zone static multiview display, wherein the grating characteristic configured to determine the intensity comprises a grating depth of the diffraction grating (for claim 4) , wherein an a diffraction grating of the diffraction grating plurality is configured to provide a directional light beam of the directional light beams having an intensity and a principal angular direction corresponding to an intensity and a view direction of a view pixel of a corresponding one of the multiview images, a grating pitch and a grating orientation of the diffraction grating being configured to determine the principal angular direction of the directional light beam and a grating depth of the diffraction grating being configured to determine the intensity of the directional light beam (for claim 15) and wherein a principal angular direction of a directional light beam diffractively scattered out by a diffractive grating of the first diffraction grating set and the second diffraction grating set is determined by a grating pitch and a grating orientation of the diffractive grating, an intensity of the directional light beam being determined by a grating depth of the diffraction grating (for claim 20).

 Fattal2 teaches a multi-view display wherein the grating characteristic configured to determine the intensity comprises a grating depth of the diffraction grating ([0057]) and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use gratings corresponding to different depths, as disclosed in Fattal2, in the device of Wan in view of Fattal in order to optimize the order of the diffraction ([0057] in Fattal2, also see outcome of distantly located viewing angles 1,2,3,4 in Fig.8 of Wan). 
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fattal (WO 2017213676 A1) in view of Wan (US 20170363794, cited by Applicant) and further in view of Fattal3 (US 20160033705 A1, hereinafter Fattal3)
Regarding claim 7, Fattal in view of Wan teaches a grating coupler, the collimating light coupler comprises a grating coupler, the light source being located adjacent to a guiding surface of the light guide and light source being configured to emit light through the guiding surface (claim 14 of Fattal) but is silent regarding a cylindrical grating coupler.
Fattal3 teaches a multi-view display with a cylindrical grating coupler ([0018],[0022] and 110 in Fig 2A,4A and 5) and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use gratings of shape disclosed in Fattal3  in Fattal in view of Wan in order to couple light by diffraction ([0022] in Fattal3, Note: instant Fig.6A is relied upon in the rejection).

Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875